[Cite as In re Guardianship of Thomas, 2018-Ohio-59.]




                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

In re: Guardianship of                             :
Jacqueline A. Thomas,
                                                   :               No. 17AP-461
                (Appellant).                                      (Prob. No. 549364)
                                                   :
                                                            (REGULAR CALENDAR)
                                                   :


                                          D E C I S I O N

                                    Rendered on January 9, 2018


                On brief: Jacqueline A. Thomas, pro se.                 Argued:
                Jacqueline A. Thomas.

                 APPEAL from the Franklin County Court of Common Pleas,
                                    Probate Division

TYACK, J.
        {¶ 1} Jacqueline A. Thomas is appealing from the Probate Court's failure to
terminate her guardianship.           She does not set forth a separate section delineating
assignments of error, but has alleged a series of errors under the heading of "Law and
Argument." Those allegations are:
                THE PROBATE COURT ERRORED IN VIOLATING ORC
                CODES 2111.13, 2111.50, 2111.47, 2109.24, and 2101.24 by that
                of that trashing my motions and allowing the CONSTANT
                NEGLIGENCE        OF      THE      FRANKLIN        COUNTY
                GUARDIANSHIP BOARD OF NEVER ATTENDING MY
                DOCTOR APPOINTMENT OR ANY VISITATIONS FOR SIX
                MONTHS FROM THE SEPTEMBER APPROVAL OVER ME.
                THE MAGISTRATES DISREGARD ANY CONCERN OF THE
                WARD TO GIVE ANY FAVOR TO OTHERS AND THE
                GUARDIAN BOARD LIKE THEY ALLOW THE CONVICTED
                PROBATE ATTORNEY THAT KILLED HIMSELF NAME
                PAUL S. Kormanik. THE MAGISTRATES AND JUDGE OF
                THE COURT HELPED UNTIL GETTING EXPOSED. I
No. 17AP-461                                                                 2



           JACQUELINE BROUGHT THE COMPLAINT FROM THE
           MULTIPLE FAILURES OF THE BOARD AND THE
           ATTORNEY TO EVEN SHOW UP ATTEND MY CASES IN MY
           SUPPORT    AND    TAKE    MY    CONCERNS     IN
           CONSIDERATION. THEY BOARD AND ATTORNEY KEEPS
           MAKING FALSE STATEMENTS ABOUT MY FAMILY
           PARTICICPATION IN SUPPORT OF ME TO GET THEIR
           WAY AND THE DOCTORS THAT SUPPORT MY FAMILY
           AND SEE MY FAMILY ATTENDING MY APPOINTMENTS
           WITH ME WANT IT TO STOP TO. THIS ALL LOOKS LIKE
           AN ATTEMPT OF SLAVEY MY THE BOARD AND PROBATE
           COURT TO SEPARATE FAMILIES THAT HAVE STRONG
           SUPPORT FOR FINANCIAL GAIN BECAUSE THEY HAVE
           THREATEN MY FAMILY THAT SUPPORT ME.

           THE PROBATE COURT ERRORED IN VIOLATING ORC
           CODES 2111.13, 2111.50, 2111.47, 2109.24, and 2101.24 by that
           of that of trashing my motions and allowing hearings without
           constitutionally effective representation when the neglectful
           attorney Steve Mcgann did not show up for the last hearing
           required.

           THE PROBATE COURT ERRORED IN VIOLATING ORC
           CODES 2111.13, 2111.50, 2111.47, 2109.24, and 2101.24 by that
           of that of trashing my motions and allowing the reschedule of
           the April hearing when they were given a motion a week
           before to reschedule the hearing but disregarded my medical
           requirements stated in the motion.

           THE PROBATE COURT ERRORED IN VIOLATING ORC
           CODES 2111.13, 2111.50, 2111.47, 2109.24, and 2101.24 by that
           of that of trashing my motions and allowing the guardian
           board to present false statement that were recorded they
           made to strip the support of my family.

           THE PROBATE COURT ERRORED IN VIOLATING ORC
           CODES 2111.13, 2111.50, 2111.47, 2109.24, and 2101.24 by that
           of that of trashing my motions and allowing guardian ship
           board to make false claims to gain control of the wards SSI
           social security benefits but got rejected after review of the
           social security administration stated Jacqueline's benefits
           were applied well for her food and shelter for over the 10 year
           decade and they preferred family management and did not
           like outside agencies stripping their benefits.
No. 17AP-461                                                                                  3



(Sic passim.)

       {¶ 2} The documents provided in the record on appeal indicate that Jacqueline
suffers from schizophrenia and some developmental disabilities. The same document
which sets forth these challenges indicates that the guardianship should be terminated.
       {¶ 3} On July 2, 2015, Jacqueline filed a motion to terminate her guardianship.
The motion was set for a hearing, but neither Jacqueline nor her sister Stephanie who was
then the guardian showed up for the hearing. As a result, the guardianship continued.
About six months later, a complaint was filed which alleged that Stephanie had her own
mental health issues and should be removed as the guardian. Following a hearing before a
magistrate, Stephanie was removed. She pursued an appeal of that removal and this
appellate court has affirmed the removal.
       {¶ 4} The Franklin County Guardianship Service Board applied to be appointed
interim guardian. That application was approved. The hearing on that application included
Jacqueline testifying that she wanted to be her own guardian, but acknowledged that she
had no stable residence and instead moves among the homes of relatives. The magistrate
hearing the application concluded that Jacqueline needed stabilization of both her living
arrangements and her medications. The magistrate's conclusion was consistent with his
observation of Jacqueline talking to an invisible person supposedly seated next to her in the
courtroom.
       {¶ 5} Jacqueline receives Social Security Disability Income ("SSDI") which has
caused tension between Jacqueline and her sister Stephanie. Attempts have been made to
have the SSDI go to an entity other than Stephanie.
       {¶ 6} The Probate Court found that Jacqueline had not presented satisfactory proof
that the necessity for a guardianship no longer existed. The single medical report which
supported the arguments that a guardianship was no longer needed was not found to be
persuasive given the things seen in court and Jacqueline's difficulty in managing her life.
       {¶ 7} Turning to the claims of error, the Probate Court did not trash any motions.
The Probate Court carefully complied with the pertinent statutes. The record does not
support the allegations of error. To the extent they exist, they are overruled.
No. 17AP-461                                                                       4



      {¶ 8} The judgment of the Franklin County Court of Common Pleas, Probate
Division maintaining a guardianship for Jacqueline Thomas is affirmed.
                                                                   Judgment affirmed.

                          KLATT and BRUNNER, JJ., concur.